ICJ_141_IndependenceDeclarationKosovo_UNGA_NA_2010-07-22_ADV_01_NA_05_FR.txt. PINION INDIVIDUELLE DE M. LE JUGE SEPÚLVEDA-AMOR

raduction]

Pleine adhésion à la décision de la Cour de donner suite à la demande d’avis
nsultatif — Absence de raison décisive imposant à la Cour de refuser d’exercer
 compétence consultative à l’égard de la présente demande — Obligation pour
Cour, eu égard aux responsabilités qui, en vertu de la Charte des Nations Unies,
nt les siennes en matière de maintien de la paix et de la sécurité internationales,
 xercer sa fonction consultative relativement aux questions juridiques qui,
mme en l’espèce, se rapportent à l’une des situations visées au chapitre VII de
 Charte — Nécessité pour l’organe judiciaire principal de l’Organisation des
 tions Unies, qui à ce titre est non seulement autorisé à participer et à contri-
er à l’avènement de la paix, mais aussi et avant tout tenu de le faire, d’apporter
e réponse claire à une question juridique se rapportant au chapitre VII.
Impossibilité de souscrire au raisonnement de la Cour selon lequel les auteurs
 la déclaration d’indépendance n’ont pas agi en tant qu’institution provisoire
 dministration autonome dans les limites du cadre constitutionnel — Argu-
 nts avancés par la Cour fondés sur des intentions attribuées aux auteurs de la
claration d’indépendance, des déductions tirées des termes utilisés et les par-
ularités procédurales ayant accompagné son adoption — Auteurs de la décla-
 ion d’indépendance ayant eu pour objectif d’établir un Etat indépendant et
uverain — Question étant de savoir si la mesure était conforme à l’ordre juri-
 ue en vigueur au Kosovo en 2008 — La Cour aurait dû apprécier la question
 la licéité de la déclaration d’indépendance en se référant à la résolution 1244
999) du Conseil de sécurité et au cadre constitutionnel.
La Cour aurait pu inscrire sa réflexion dans une perspective plus large, afin
 pporter une réponse plus complète à la demande de l’Assemblée générale
 Bien qu’il n’ait pas été demandé à la Cour de se prononcer sur les conséquen-
  de la déclaration d’indépendance, mais uniquement sur la question de savoir
celle-ci était conforme au droit international, une approche plus large s’impo-
 t — Des questions comme celles de la portée du droit à l’autodétermination,
 la « sécession-remède », de l’étendue des pouvoirs du Conseil de sécurité en
 tière d’intégrité territoriale, du sort réservé à une administration internatio-
 e établie en vertu du chapitre VII de la Charte, des aspects complexes de la
ation entre la MINUK et les institutions provisoires d’administration auto-
me, et des conséquences, en l’espèce, de la reconnaissance ou de l’absence de
 onnaissance, entrent dans le champ des fonctions consultatives de la Cour.


            I. LES POUVOIRS DISCRÉTIONNAIRES DE LA COUR

1. J’ai voté en faveur de la décision de donner suite à la demande
avis consultatif de l’Assemblée générale, étant persuadé que la Cour
avait « pas de raison décisive de refuser d’exercer sa compétence à
gard de la présente demande » (avis consultatif, par. 48).
2. Non seulement je souscris pleinement au raisonnement de la majo-

                                                                                92

é des membres de la Cour qui ont jugé opportun de donner un avis
nsultatif en l’espèce, mais j’estime que la Cour a le devoir, eu égard aux
  ponsabilités qui sont les siennes en matière de maintien de la paix et de
sécurité internationales en vertu de la Charte des Nations Unies, d’exer-
r sa fonction consultative relativement aux questions juridiques qui,
mme en l’espèce, ont trait à des situations visées au chapitre VII.
3. Autrement dit, le fait que, s’agissant du Kosovo, le Conseil de sécu-
é, qui demeure activement saisi de la question, ait agi en vertu du cha-
 re VII de la Charte des Nations Unies et ait indiqué, dans sa résolu-
 n 1244 (1999), que « la situation dans la région continu[ait] de constituer
 e menace pour la paix et la sécurité internationales » est en soi une
aison décisive » pour la Cour de donner suite à la demande de l’Assem-
ée générale.
4. Nonobstant le caractère fondamentalement discrétionnaire de sa
nction consultative, qui découle du paragraphe 1 de l’article 65 du Sta-
  , la Cour n’a jamais refusé de répondre à une demande d’avis consul-
 if, dès lors que les conditions de sa compétence étaient réunies (Consé-
ences juridiques de l’édification d’un mur dans le territoire palestinien
cupé, avis consultatif, C.I.J. Recueil 2004 (I), p. 156, par. 44). Le fait
 ’elle ait agi de même en l’espèce renforcera la sécurité juridique en
rantissant la prévisibilité ainsi que la cohérence de sa jurisprudence.
5. La Cour a, à maintes reprises, reconnu que l’exercice de sa fonction
nsultative constituait sa « participation ... à l’action de l’Organisation
 [que], en principe, elle ne devrait pas être refusée » (Interprétation des
  ités de paix, avis consultatif, C.I.J. Recueil 1950, p. 71 ; Différend rela-
  à l’immunité de juridiction d’un rapporteur spécial de la Commission
s droits de l’homme, avis consultatif, C.I.J. Recueil 1999 (I), p. 78-79,
 r. 29 ; Conséquences juridiques de l’édification d’un mur dans le terri-
 re palestinien occupé, avis consultatif, C.I.J. Recueil 2004 (I), p. 156,
 r. 44).
6. Conformément à la jurisprudence bien établie de la Cour, « il fau-
ait des « raisons décisives » pour l’amener à opposer un refus » à une
mande d’avis relevant de sa compétence (Jugements du Tribunal admi-
 tratif de l’OIT sur requêtes contre l’Unesco, avis consultatif, C.I.J.
 cueil 1956, p. 86 ; Conséquences juridiques de l’édification d’un mur
ns le territoire palestinien occupé, avis consultatif, C.I.J. Recueil
04 (I), p. 156, par. 44).
7. Comme la Cour l’indique au paragraphe 29 de son avis, « [l]e pou-
 ir discrétionnaire de répondre ou non à une demande d’avis consultatif
 e à protéger l’intégrité de [s]a fonction judiciaire ».

8. Pour apprécier l’opportunité de donner un avis consultatif, la Cour
it tenir compte des responsabilités particulières qui lui sont conférées
ns l’architecture de la Charte des Nations Unies. A cet égard, il ne fait,
on moi, aucun doute que les fonctions judiciaires de la Cour sont inex-
cablement liées au maintien de la paix et de la sécurité internationales.
pourrait difficilement en être autrement, la Cour étant l’organe judi-

                                                                           93

 ire principal d’une organisation mondiale dont la raison d’être est la
éservation de la paix entre ses membres.

 9. La Cour l’a d’ailleurs reconnu dans l’ordonnance en indication de
esures conservatoires qu’elle a rendue en l’affaire relative à la Licéité de
 mploi de la force (Yougoslavie c. Belgique). Après s’être déclarée pro-
ndément préoccupée par l’emploi de la force en Yougoslavie, la Cour a
diqué qu’elle gardait « présents à l’esprit les buts et les principes de la
harte des Nations Unies, ainsi que les responsabilités qui lui incombent,
  vertu de ladite Charte et d[e son] Statut..., dans le maintien de la paix
 de la sécurité [internationales] » (Licéité de l’emploi de la force (You-
 slavie c. Belgique), mesures conservatoires, ordonnance du 2 juin 1999,
 I.J. Recueil 1999 (I), p. 132, par. 18 ; les italiques sont de moi).
 10. Que la Cour ait un rôle à jouer dans le maintien de la paix et de la
curité internationales par l’exercice de ses fonctions contentieuse et
 nsultative ressort des dispositions de la Charte des Nations Unies, de
 n Statut ainsi que de la pratique ultérieure des organes principaux de
Organisation des Nations Unies, dont sa propre jurisprudence.
 11. En vertu du paragraphe 1 de l’article 36 de son Statut, la compé-
nce de la Cour « s’étend ... à tous les cas spécialement prévus dans la
harte des Nations Unies ». Or, parmi ces cas figure assurément la
 fense des buts et principes de l’Organisation, parmi lesquels, au pre-
 er chef, le maintien de « la paix et [de] la sécurité internationales et
 cette fin » la réalisation, « par des moyens pacifiques, conformément
 x principes de la justice et du droit international, [de] l’ajustement ou
u] règlement de différends ou de situations, de caractère international,
 sceptibles de mener à une rupture de la paix » (paragraphe 1 de l’ar-
 le premier de la Charte des Nations Unies).
 12. Le paragraphe 3 de l’article 36 de la Charte dispose quant à lui
 e, en faisant ses recommandations aux fins du règlement pacifique des
  férends en vertu du chapitre VI, le Conseil de sécurité « doit aussi tenir
 mpte du fait que, d’une manière générale, les différends d’ordre juridi-
 e devraient être soumis par les parties à la Cour internationale de Jus-
 e conformément aux dispositions du Statut de la Cour ».
 13. En ce qui concerne la jurisprudence de la Cour, il est important de
 ter que celle-ci « ne s’est jamais dérobée devant l’examen d’une affaire
 ur la simple raison qu’elle avait des implications politiques » (Activités
 litaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
   Etats-Unis d’Amérique), compétence et recevabilité, arrêt, C.I.J.
  cueil 1984, p. 435, par. 96) et qu’elle n’a jamais refusé de donner suite
une demande d’avis consultatif au seul motif que cet avis aurait risqué
avoir des conséquences politiques négatives.
 14. Dans son avis sur les Armes nucléaires, la Cour a indiqué ce qui
  t:

     « Que cette question revête par ailleurs des aspects politiques,
   comme c’est, par la nature des choses, le cas de bon nombre de ques-

                                                                         94

  tions qui viennent à se poser dans la vie internationale, ne suffit pas
  à la priver de son caractère de « question juridique » et à « enlever à
  la Cour une compétence qui lui est expressément conférée par son
  Statut »... Quels que soient les aspects politiques de la question
  posée, la Cour ne saurait refuser un caractère juridique à une ques-
  tion qui l’invite à s’acquitter d’une tâche essentiellement judiciaire, à
  savoir l’appréciation de la licéité de la conduite éventuelle d’Etats au
  regard des obligations que le droit international leur impose. »
  (Licéité de la menace ou de l’emploi d’armes nucléaires, avis consul-
  tatif, C.I.J. Recueil 1996 (I), p. 234, par. 13.)
Ainsi que la Cour l’a dit en 1980, « lorsque des considérations politi-
 es jouent un rôle marquant, il peut être particulièrement nécessaire à
 e organisation internationale d’obtenir un avis consultatif de la Cour
r les principes juridiques applicables à la matière en discussion » (Inter-
étation de l’accord du 25 mars 1951 entre l’OMS et l’Egypte, avis
nsultatif, C.I.J. Recueil 1980, p. 87, par. 33).
15. Que la responsabilité principale du maintien de la paix et de la
curité internationales ait été conférée au Conseil de sécurité par l’ar-
le 24 de la Charte des Nations Unies n’a pas empêché la Cour de pré-
 er les responsabilités complémentaires qui, en la matière, lui incombent
elle-même ainsi qu’à l’Assemblée générale, dans leurs sphères de com-
tence respectives.
16. Ainsi la Cour a-t-elle constamment souligné que, bien que princi-
 les, les responsabilités incombant au Conseil de sécurité en vertu de
rticle 24 de la Charte ne sont aucunement exclusives (Certaines dé-
nses des Nations Unies (article 17, paragraphe 2, de la Charte), avis
nsultatif, C.I.J. Recueil 1962, p. 163 ; Activités militaires et paramili-
 res au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amé-
 ue), compétence et recevabilité, arrêt, C.I.J. Recueil 1984, p. 434,
 r. 95 ; Conséquences juridiques de l’édification d’un mur dans le terri-
 re palestinien occupé, avis consultatif, C.I.J. Recueil 2004 (I), p. 148-
9, par. 26-27).
17. En l’affaire du Nicaragua (compétence et recevabilité), la Cour a
nsidéré que « le fait qu’une question est soumise au Conseil de sécurité
  doit pas empêcher la Cour d’en connaître, et que les deux procédures
uvent être menées parallèlement » (Activités militaires et paramilitaires
  Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique),
mpétence et recevabilité, arrêt, C.I.J. Recueil 1984, p. 433, par. 93).
18. Avant cela, l’affaire relative au Personnel diplomatique et consu-
 re des Etats-Unis à Téhéran (Etats-Unis d’Amérique c. Iran) avait été
 ccasion pour la Cour de souligner la différence dans la délimitation
 ’opère la Charte des Nations Unies entre, d’une part, les compétences
  Conseil de sécurité et de l’Assemblée générale, et, d’autre part, celles
  Conseil de sécurité et de la Cour :
     « Alors que l’article 12 de la Charte interdit expressément à
  l’Assemblée générale de faire une recommandation au sujet d’un dif-

                                                                        95

   férend ou d’une situation à l’égard desquels le Conseil remplit ses
   fonctions, ni la Charte ni le Statut n’apportent de restriction sem-
   blable à l’exercice des fonctions de la Cour. Les raisons en sont évi-
   dentes : c’est à la Cour, organe judiciaire principal des Nations Unies,
   qu’il appartient de résoudre toutes questions juridiques pouvant
   opposer les parties à un différend ; et la résolution de ces questions
   juridiques par la Cour peut jouer un rôle important et parfois déter-
   minant dans le règlement pacifique du différend. C’est d’ailleurs ce
   que reconnaît l’article 36, paragraphe 3, de la Charte. » (Arrêt, C.I.J.
   Recueil 1980, p. 22, par. 40.)
A la lumière de ce qui précède, la Cour a conclu, en l’affaire du Nica-
gua (compétence et recevabilité), que
   « [c]e n’est donc pas une responsabilité exclusive que la Charte
   confère à cette fin au Conseil de sécurité. Certes, l’article 12 dépar-
   tage nettement les fonctions de l’Assemblée générale et du Conseil de
   sécurité en précisant que, à l’égard d’un différend ou d’une situation
   quelconque, la première ne doit faire aucune recommandation sur ce
   différend ou cette situation, à moins que le Conseil de sécurité ne le
   lui demande, mais aucune disposition semblable ne figure dans la
   Charte sur le Conseil de sécurité et la Cour. Le Conseil a des attri-
   butions politiques ; la Cour exerce des fonctions purement judiciai-
   res. Les deux organes peuvent donc s’acquitter de leurs fonctions
   distinctes mais complémentaires à propos des mêmes événements. »
   (Activités militaires et paramilitaires au Nicaragua et contre celui-ci
   (Nicaragua c. Etats-Unis d’Amérique), compétence et recevabilité,
   arrêt, C.I.J. Recueil 1984, p. 434-435, par. 95.)
 19. J’estime que, bien que développés dans le contexte de procédures
 ntentieuses, ces arguments explicitant le rôle de la Cour en matière de
aintien de la paix internationale valent également en ce qui concerne sa
nction consultative. Cela ressort bien de l’article 96 de la Charte, qui
 it être interprété comme reconnaissant implicitement la contribution
 ’apporte la Cour aux travaux des organes politiques principaux de
Organisation des Nations Unies en exerçant sa fonction consultative à
 opos de toute « question juridique ».
 20. A la lumière de ce qui précède, on ne saurait présumer que, en rai-
 n du caractère discrétionnaire conféré à sa fonction consultative par
 rticle 65 du Statut, la Cour serait d’une quelconque manière prédispo-
e à refuser d’exercer sa compétence à l’égard d’une demande dès lors
 ’une question juridique pourrait avoir des incidences pour le maintien
  la paix et de la sécurité internationales.
 21. Il est incontestable que la question qui fait l’objet de la demande
 umise par l’Assemblée générale en la présente espèce a de telles inci-
 nces. Non seulement le Conseil de sécurité a qualifié la situation au
osovo de menace pour la paix et la sécurité internationales (résolu-
 n 1203 (1998) du 24 octobre 1998 et résolution 1244 (1999) du

                                                                        96

  juin 1999), mais, surtout, il est allé jusqu’à mettre en place, en vertu du
apitre VII de la Charte des Nations Unies, un régime international
administration civile qui n’a pas de précédent.
 22. Toute situation relevant du chapitre VII appelle une réponse claire
  la part de l’organe judiciaire principal des Nations Unies, qui a non
ulement le droit mais avant tout le devoir de participer et de contribuer
 ’avènement de la paix. La Cour, lorsqu’elle en est priée, s’acquitte de
   obligations juridiques en fournissant une assistance et des conseils qui
uvent aider à prévenir l’aggravation d’un conflit. En ce qui concerne la
 estion du Kosovo, un aspect important de la contribution de la Cour
nsiste à interpréter la résolution 1244 du Conseil de sécurité, en
ncluant notamment que celle-ci était toujours en vigueur et que seul le
onseil de sécurité avait le pouvoir de décider que tel n’était plus le cas.


     II. LA RÉSOLUTION 1244 (1999), LE CADRE CONSTITUTIONNEL
         ET LES AUTEURS DE LA DÉCLARATION D’INDÉPENDANCE

 23. Bien que m’associant pleinement à la Cour lorsque celle-ci conclut
 e, en ce qui concerne l’identité des auteurs de la déclaration d’indépen-
 nce, elle n’est pas liée par le libellé de la résolution 63/3 adoptée par
Assemblée générale le 8 octobre 2008 et que, par conséquent, il lui
combe de déterminer si la déclaration d’indépendance émanait des ins-
 utions provisoires d’administration autonome du Kosovo ou d’une
 tre entité (avis consultatif, par. 54), je ne souscris pas à son raisonne-
ent lorsqu’elle dit que
    « la déclaration d’indépendance du 17 février 2008 n’est pas le fait de
    l’Assemblée du Kosovo en tant qu’institution provisoire d’adminis-
    tration autonome agissant dans les limites du cadre constitutionnel,
    mais est celui de personnes ayant agi de concert en leur qualité de
    représentants du peuple du Kosovo, en dehors du cadre de l’admi-
    nistration intérimaire » (ibid., par. 109).
 24. Les arguments avancés par la Cour à l’appui de cette conclusion ne
 nt, selon moi, pas convaincants, car ils reposent sur des intentions prê-
  s aux auteurs de la déclaration d’indépendance, sur des déductions
 ées du libellé de celle-ci et sur les particularités de la procédure qui a
 touré son adoption.
 25. Il est tout à fait possible que la déclaration d’indépendance pré-
nte un certain nombre de spécificités qui la différencient d’autres actes
 optés par l’Assemblée du Kosovo en tant qu’institution provisoire
administration autonome agissant dans les limites du cadre constitu-
 nnel. La question essentielle est toutefois de savoir si cette déclaration
   conforme à la résolution 1244 (1999) du Conseil de sécurité, aux règle-
ents de la MINUK et au cadre constitutionnel pour le Kosovo, qui
 nstituent à eux trois l’ordre juridique suprême applicable à la situation
  Kosovo à l’époque où la déclaration a été adoptée.

                                                                          97

 26. La Cour relève, à l’appui de son argumentation, qu’il n’est indiqué
 lle part que la déclaration émane de l’Assemblée du Kosovo, et que le
 ellé du premier paragraphe — qui commence par « Nous, dirigeants
 mocratiquement élus de notre peuple » — s’écarte du libellé habituel
 s textes adoptés par l’Assemblée du Kosovo, où la troisième personne
   singulier est d’usage (et non pas la première personne du pluriel) (avis
 nsultatif, par. 107).
 27. Il est également possible que la procédure par laquelle a été adop-
   la déclaration d’indépendance diffère de celle que suivaient habituel-
ment les institutions provisoires d’administration autonome, en ce que
  déclaration était signée par le président du Kosovo (qui n’était pas
embre de l’Assemblée) et qu’elle n’a pas été transmise au représentant
 écial du Secrétaire général pour publication au journal officiel.
 28. Mais ces spécificités relèvent du domaine des faits, et il n’est pas
rtain que, d’un point de vue juridique, de telles circonstances — qu’elles
  ent prises conjointement ou isolément — mènent logiquement et iné-
ctablement à la conclusion retenue dans le présent avis consultatif, à
voir que les auteurs de la déclaration d’indépendance n’étaient pas les
présentants du peuple du Kosovo agissant en qualité de membres de
Assemblée du Kosovo, l’une des institutions provisoires d’administra-
 n autonome du Kosovo.
 29. En effet, il y a lieu de se demander comment l’absence dans la
 claration de toute référence expresse à l’Assemblée du Kosovo, en tant
 ’organe ayant adopté celle-ci, pourrait changer quoi que ce soit au fait
 ’elle en était bien l’auteur, ou pourquoi, si l’Assemblée était constituée
 s mêmes représentants, ceux-ci auraient agi en une autre qualité. Il y a
 ssi lieu de se demander ce qui permet de dire que la déclaration d’indé-
 ndance « n’était ... pas destinée, dans l’esprit de ceux qui l’ont adoptée,
prendre effet au sein de l’ordre juridique instauré aux fins de la phase
 érimaire » (ibid., par. 105) et que ses auteurs « n’étaient pas liés par le
 dre qui visait à régir, en définissant leurs pouvoirs et responsabilités, la
 nduite des institutions provisoires d’administration autonome » (ibid.,
 r. 121). Il apparaît clairement que le but des auteurs de la déclaration
 ndépendance était de faire du Kosovo un « Etat souverain et indépen-
 nt ». La question est de savoir si cette mesure était conforme à l’ordre
  idique en vigueur au Kosovo en 2008.
 30. Si l’Assemblée du Kosovo avait adopté une décision entrant plei-
 ment dans le champ de ses pouvoirs et attributions tels que prévus par
 cadre constitutionnel, la question de l’identité des auteurs ne se serait
 s posée, que la décision ait ou non expressément indiqué qu’elle éma-
 it de l’Assemblée. Compte tenu de tous les éléments, il est difficile de
 nclure que les auteurs de la déclaration d’indépendance étaient des
  ersonnes ayant agi de concert en leur qualité de représentants du
 uple du Kosovo, en dehors du cadre de l’administration intérimaire »
 id., par. 109 ; les italiques sont de moi) et, partant, en dehors du cadre
  la résolution 1244 et du cadre constitutionnel.
 31. Ces observations valent également pour les conclusions tirées, dans

                                                                          98

 présent avis consultatif, du libellé du paragraphe 1 de la déclaration
 ndépendance (« Nous, dirigeants démocratiquement élus de notre
 uple »). On voit mal comment l’emploi de pronoms différents (la pre-
 ère personne du pluriel, et non la troisième personne du singulier habi-
ellement utilisée par l’Assemblée du Kosovo) peut raisonnablement
 nduire à la conclusion que c’est un organe ou une entité autre que
Assemblée du Kosovo qui a adopté la déclaration d’indépendance.
près tout, les représentants de l’Assemblée ne sont-ils pas des « diri-
 ants démocratiquement élus » du Kosovo ?
 32. Selon ce qui me paraît être une interprétation plus plausible des
 ments du dossier, la Cour aurait dû conclure que, particularités lin-
 istiques et procédurales mises à part, c’est bien l’Assemblée du Kosovo
 i a adopté la déclaration d’indépendance du 17 février 2008 au nom du
 uple du Kosovo. Dès lors, la Cour aurait dû apprécier la question de la
 éité de cette déclaration au regard de la résolution 1244 (1999) du
onseil de sécurité et du cadre constitutionnel.


                           III. CONCLUSIONS

 33. La Cour aurait pu, dans son avis consultatif, inscrire ses réflexions
 ns une perspective plus large afin d’apporter une réponse plus complète
 a demande de l’Assemblée générale. Un certain nombre de questions
 idiques importantes n’auraient pas dû être négligées. Ainsi que l’Es-
 gne l’a indiqué à l’audience,
   « la Cour ne sera en mesure de répondre de façon adéquate à la ques-
   tion posée par l’Assemblée générale que si elle tient compte de deux
   éléments : premièrement, le fait que l’objectif à atteindre par la décla-
   ration unilatérale d’indépendance est de créer un nouvel Etat séparé
   de la Serbie ; et, deuxièmement, le fait que cette déclaration a été
   adoptée au détriment d’un régime international pour le Kosovo éta-
   bli par le Conseil de sécurité et régi par des normes et principes de
   droit international ainsi que par la Charte des Nations Unies »
   (CR 2009/30, p. 11, par. 17).
 34. Il est vrai que, dans le cadre de la demande objet de la présente
 océdure, la Cour n’était pas priée de déterminer les conséquences de la
 claration d’indépendance, mais simplement de dire si celle-ci était ou
 n conforme au droit international. La Cour pouvait cependant exami-
 r un ensemble plus large de questions sous-tendant la demande de
Assemblée générale. Confrontée à pareille difficulté par le passé, elle a
ujours choisi une approche générale. Dans un précédent avis, la Cour a
diqué que,
   « pour rester fidèle aux exigences de son caractère judiciaire dans
   l’exercice de sa compétence consultative, elle doit rechercher quelles
   sont véritablement les questions juridiques que soulèvent les de-
   mandes formulées dans une requête » (Interprétation de l’accord du

                                                                         99

  25 mars 1951 entre l’OMS et l’Egypte, avis consultatif, C.I.J.
  Recueil 1980, p. 88, par. 35),
ur ensuite préciser
  « [qu’]une réponse incomplète à des questions comme celles de la
  requête [pouvait] non seulement être inefficace mais induire réelle-
  ment en erreur sur les règles juridiques qui régissent le sujet examiné
  par l’organisation requérante » (ibid., p. 89, par. 35).
35. Nombre des questions juridiques en jeu en la présente espèce appe-
ent des indications de la Cour. Le Conseil de sécurité et le Secrétaire
néral de l’Organisation des Nations Unies, et pas seulement l’Assem-
ée générale, auraient certainement bénéficié d’un prononcé de la Cour
r des points de droit permettant de lever nombre des incertitudes
sant encore sur le conflit du Kosovo. La portée du droit à l’autodéter-
 nation, la « sécession-remède », l’étendue des pouvoirs du Conseil de
curité face au principe de l’intégrité territoriale, le maintien ou la sup-
ession d’une administration internationale civile et militaire établie en
rtu du chapitre VII de la Charte, la relation entre la MINUK et les
 titutions provisoires d’administration autonome et la diminution pro-
essive de l’autorité et des responsabilités de la MINUK, et enfin les
nséquences de la reconnaissance ou de l’absence de reconnaissance
un Etat en la présente espèce, sont autant de questions qui auraient dû
 e examinées par la Cour dans le cadre d’un avis rendu dans l’exercice
 sa fonction consultative.

                                (Signé) Bernardo SEPÚLVEDA-AMOR.




                                                                       100

